Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/769994, Foldable Holder, filed 4/20/21.  Claims 1-3 are pending.  

Drawings

The drawings are objected to because they should not be shaded since the shading makes it difficult to see the specific elements of the invention.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “131” in Figure 1 has two occurrences, and the one on the left should have its own leader line since it represents a singular element, and the one on the right should not have an arrow at the end of the leader line.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: P10.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because in para [0007] and [0033] it is stated that “protruding ends of the bottom support parts are located on a back surface of the fourth back support plate” when the back support plates are superimposed on each other. This is unclear. First, it is not clear what element is considered to be a “protruding end”. By viewing Figure 1, in the use configuration, element 132 is located on a back surface of the first back support plate P11, and element 131 is located on the bottom surface of element 120. Then in the folded configuration as depicted in Figures 3 and 4, element 132 is still located on a back surface of the first back support plate P11, and element 131 is located on the bottom of element 120. Therefore, in neither configuration are any portions of the bottom support parts located on the back surface of the fourth back support plate. Then in para [0050] it is stated that the protruding end of the lower surface support part 120 is located on the back surface of the fourth back support plate P4 when the back support plate are superimposed on each other. Once again, by viewing Figure 1, it is clear that in the use configuration, element 120 is located on the first back support plate P11, and in the folded configuration (see Figures 3 and 4), 120 is still located on the first back support plate P11 and the upper surface of 120 additionally faces the upper end of the fourth back support plate P14. However, at no point is element 120 located on the back surface of the fourth back support plate P4.
Appropriate correction is required.



Claim Objections
Claim 1 is objected to because of the following informalities: The phrase “wherein the plurality of back support plate” should be replaced with ---the plurality of back support plates---.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-The phrase “the bottom support part” used throughout the claim has insufficient antecedent basis since a plurality of bottom support parts were previously claimed.
-It is unclear if the holder is being claimed in a configuration where an object can be supported, or in a configuration that is folded, or if both configurations are intended to be claimed. For example, it is claimed that the back support plates are rotatably 
-The phrases “front surfaces thereof” and “back surfaces thereof” make it unclear what element is being referred to.
-It is claimed that the bottom support parts have a “plate shape”. However, this is unclear since the bottom support parts, as disclosed in the specification, include a bottom support 131 and an inclination maintaining portion 132 that comprise different shapes. Additionally, the phrase “plate-shaped” is indefinite since a plate can have different shapes.
-It is claimed that the bottom supports parts “protrude from a front surface of the first back support plate”. This is unclear since element 132 is attached to the rear of the first back support plate, and since an end of element 131 is attached to the bottom of 120 and extends rearwardly. Additionally, it is not clear if this is referring to a configuration in which an object may be supported or in a folded storage configuration.
-It is claimed that “protruding ends of the bottom support parts are located on a back surface of the fourth back support plate” when the back support plates are superimposed on each other. This is unclear. First, it is not clear what element is considered to be a “protruding end”. By viewing Figure 1, in the use configuration, element 132 is located on a back surface of the first back support plate P11, and element 131 is located on the bottom surface of element 120. Then in the folded configuration as depicted in Figures 3 and 4, element 132 is still located on a back surface of the first back support plate P11, and element 131 is located on the bottom of 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 8,360,384 to Farris-Gilbert et al. (hereinafter ‘Farris’).

Regarding Claim 1, as best understood, Farris teaches a foldable holder comprising: 
a back surface support part (104 below lower hinge 110; Figures 1 and 2) configured to support a back surface of an object to be supported (supports an electronic device; col 3, ln 2-5);
a lower surface support part (134; Figures 2 and 5A) fastened to a lower end of the back surface support part (104), and configured to support a bottom surface of the object (Figure 5A; col 4, ln 57-64); and 

wherein the back surface support part (104 below lower hinge 110; Figure 1) comprises: 
a plurality of back support plates (lower 146,148,150,152 below lower hinge 110) sequentially disposed from the bottom support part (from 146 above hinge 110; Figure 1); and 
one or more connection hinges (140,142,144; Figure 1) configured to rotatably connect the back support plates so that the back support plates are superimposed on each other (Figures 3A,3B); 
wherein the plurality of back support plate comprises first (lower 146), second (lower 148), third (lower 150), and fourth (lower 152) back support plates sequentially disposed from the bottom support part (146 above hinge 110; Figure 1; 
wherein the one or more connection hinges comprise: 
first connection hinges (140) configured to rotatably connect the first (lower 146) and second (lower 148) back support plates; 
second connection hinges (142) configured to rotatably connect the second (lower 148) and third (lower 150) back support plates; and 
third connection hinges (144) configured to rotatably connect the third (lower 150) and fourth (lower 152) back support plates; 
12/14wherein the first, second, third, and fourth back support plates have a same size and shape (as depicted in Figure 1); 

wherein the second (lower 148) and third (lower 150) back support plates are folded by the second connection hinges (142) so that back surfaces thereof come into contact with each other (as depicted in Figure 3B; accordion-like folding; col 5, ln 60-65); 
wherein the third (lower 150) and fourth (lower 152) back support plates are folded by the third connection hinges (144) so that front surfaces thereof come into contact with each other (as depicted in Figure 3B; accordion-like folding; col 5, ln 60-65); 
wherein the bottom support parts (112) have a plate shape (planar), and protrude from a front surface of the first back support plate (132 penetrates 146 and protrudes from the front surface (Figure 2); and 
wherein when the first, second, third, and fourth back support plates are superimposed on each other (Figure 3B), protruding ends of the bottom support parts (112) are located on a back surface of the fourth back support plate (Figure 1, since upper 152/152 and 132 are portions of the bottom support parts, and additionally an extension of fourth back support plate (lower 152) the protruding ends thereof would be located coplanar with the fourth back support plate, thereby including both the front and back surface of the fourth back support plate).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Farris in view of US 2008/0037213 (Haren).

Regarding Claim 2, as best understood, Farris teaches the foldable holder of claim 1, but does not specifically teach wherein the back surface support part further comprises: a cooling fan provided on any one of the plurality of back support plates; and an auxiliary holder provided on another of the plurality of back support plates to be selectively extended and retracted in a front-back direction, and configured to seat a smartphone or tablet PC.  Farris does teach openings for facilitating air circulation (col 6, ln 45-47).
However, Haren, which is also drawn to a foldable holder with a back surface support part (32; Figure 5), a lower surface support part (134), and bottom support parts (34/36), as well as openings for air circulation (para [0030]) further teaches providing a cooling fan on the back surface support part (para [0044]), and an auxiliary holder (138; Figure 5) to be selectively extended and retracted in a front-back direction (para [0050]; teaching pivotal connection), and configured to seat a smartphone or tablet PC (para [0002], [0050]).

	
Regarding Claim 3, as best understood, Farris and Haren combined teach the foldable holder of claim 2, but do not specifically teach wherein: the cooling fan is provided on the second back support plate, and the auxiliary holder is provided on the third back support plate. However, Farris teaches making modifications to the configuration of the holder (col 1, ln 25-30, and Haren teaches a matrix of openings across the back surface support part so the user could selectively place the fan in the optimum location (para [0044]. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art through routine experimentation and design based on a user’s preference to determine the optimum location for the fan. Additionally, since electronic devices now come in a variety of sizes between laptops, tablets, and phones, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art through routine experimentation and design to determine the optimum location for the auxiliary holder to allow securement of various size electronic devices.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 5,722,628 (Menaged) and US 7,334,768 (Lum) both teach a foldable holder with a plurality of plates and hinges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632